Exhibit 10.1



WCI Communities, Inc.

24301 Walden Center Drive

Bonita Springs, Fl. 34134

August 1, 2008

By Hand

Jerry L. Starkey

c/o WCI Communities, Inc.

 

  Re: Separation Agreement and General Release

Dear Jerry:

This letter confirms our mutual agreement to terminate your employment with WCI
Communities, Inc. (the “Company”) (and/or its parents, subsidiaries, affiliates
or related entities) as of today, August 1, 2008 (“Termination Date”). You
hereby resign from all positions with the Company (and/or its parents,
subsidiaries, affiliates or related entities) which you held during your
employment, whether as an officer, director or otherwise, which positions you
acknowledge and agree will cease as of the Termination Date.

In connection with the termination of your employment, and subject to the terms
and conditions contained in this Separation Agreement and General Release, the
Company will provide you with the following separation benefits (“Separation
Benefits”):

 

  •  

A lump sum payment of $700,000 (less applicable deductions and withholdings,
which the Company shall hold in trust and remit to the appropriate taxing
authorities) (which is inclusive of payment for all accrued but unused vacation
days), which payment shall be made by wire transfer contemporaneously with the
execution of this Separation Agreement and General Release;

 

  •  

Continued use of your Company-provided leased automobile for the balance of the
current lease term;

 

  •  

The Company will allow you to retain the two laptop computers that were provided
to you in connection with your employment (provided, however, that the Company
shall have the right to remove any confidential or proprietary information,
trade secrets or licensed software from the laptop computers); and



--------------------------------------------------------------------------------

  •  

If, upon the termination of your group health insurance benefits as described
below, you elect to continue such benefits pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), as amended, the Company will pay
your COBRA premiums directly to the benefits provider for a period of one
(1) year.

In addition, subject to the terms and conditions contained in this Separation
Agreement and General Release, the Company agrees to waive and not enforce the
Executive Termination and Severance Agreement, dated July 28, 2005, and all
amendments thereto (collectively, “Executive Termination and Severance
Agreement”), except as set forth below with respect to the confidentiality and
non-disclosure provisions thereof.

Furthermore, subject to the terms and conditions contained in this Separation
Agreement and General Release, the Company agrees to fully and forever release
and discharge you of and from all causes of action, claims, damages, judgments
or agreements of any kind whatsoever known to the Company as of the date of the
Company’s execution of this Separation Agreement and General Release arising
from or in connection with your employment with the Company and the termination
thereof, which arise from the beginning of time through the date of the
Company’s execution of this Separation Agreement and General Release.
Notwithstanding the foregoing, nothing set forth in this paragraph shall release
(i) any claims relating solely to acts that occur after the date that the
Company signs this Separation Agreement and General Release, (ii) any claims to
enforce the terms of this Separation Agreement and General Release and (iii) any
causes of action, claims, damages, judgments or agreements of any kind
whatsoever arising out of or in any way related to any act or omission to act by
you constituting willful misconduct, theft, fraud, dishonesty, misappropriation
of funds, embezzlement, breach of fiduciary duty, gross negligence or any action
or omission by you with regard to the Company that constitutes a criminal act
under any applicable law, rule, ordinance or regulation committed or perpetrated
by you during the course of your employment with the Company.

As a condition of the release of claims by the Company and your receipt of the
Separation Benefits described above to which you are not otherwise entitled, you
are required to agree to the terms contained in this Separation Agreement and
General Release, including the general release and limited non-competition
provisions contained below, and indicate your agreement by signing and returning
this Separation Agreement and General Release.

In consideration for the Separation Benefits and other benefits described above
to which you are not otherwise entitled and for the mutual promises and
covenants contained herein, you (on behalf of yourself, your heirs, assigns,
successors, executors and administrators) hereby fully release and discharge the
Company and any and all of the Company’s predecessors, successors, assigns,
subsidiaries, parents, branches, divisions, affiliates, related entities and its
and their respective present and former officers, directors, owners,
shareholders, employees and agents (collectively, “Company Entities &
Officials”), individually and in their official capacities, of and from all
causes of action, claims, damages, judgments or agreements of any kind
whatsoever, including but not limited to all matters arising from or in
connection with your



--------------------------------------------------------------------------------

employment with the Company (and/or any Company Entities & Officials) and the
termination thereof (and including, but not limited to, with respect to the
Executive Termination and Severance Agreement), which arise from the beginning
of time through the date that you execute this Separation Agreement and General
Release and whether known or unknown (collectively, “Released Claims”). This
release includes, but is not limited to, any and all alleged claims based on
Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1866, the
Americans with Disabilities Act, the Employee Retirement Income Security Act of
1974, the Family and Medical Leave Act of 1993, the Worker Adjustment and
Retraining Notification Act, the Florida Civil Human Rights Act of 1992, the
Florida AIDS Act, the Florida Wage Discrimination Law, the Florida Equal Pay
Law, the Florida Whistleblower’s Act, the Miami-Dade County Discrimination
Ordinance, and any common law, public policy, contract (whether oral or written,
express or implied) or tort law, and any other local, state or federal law,
regulation, ordinance or rule having any bearing whatsoever on the terms and
conditions of your employment and the cessation thereof. Notwithstanding the
foregoing, nothing set forth in this paragraph shall release (i) any rights to
indemnification that you may have pursuant to Company policy or applicable law,
(ii) any rights that may not be released by a private agreement, (iii) any
rights under the federal Age Discrimination in Employment Act (and the Older
Worker Benefit Protection Act); (iv) any claims relating solely to acts that
occur after the date that you sign this Separation Agreement and General
Release; and (v) any claims to enforce the terms of this Separation Agreement
and General Release. By signing this Separation Agreement and General Release,
you are providing a complete waiver of all Released Claims, whether known or
unknown, up until the time that you execute this Agreement and General Release
(except as expressly set forth herein).

You acknowledge and agree that, notwithstanding the termination of your
employment or anything herein to the contrary, (i) you continue to be bound by
the terms of the confidentiality and non-disclosure covenants set forth in the
Executive Termination and Severance Agreement, and (ii) any obligations of yours
contained in any provisions of the Company’s Employee Handbook and/or any other
applicable documents (including, but not limited to, any provisions relating to
confidential and proprietary information and intellectual property) that extend
beyond your employment with the Company will continue to remain in full force
and effect. Except as expressly provided in this paragraph, effective as of the
Termination Date, all prior agreements between the parties relating to or
arising out of your employment will terminate and be of no further force or
effect, including but not limited to the Executive Termination and Severance
Agreement. As such, you acknowledge and agree that you are not entitled to and
will not receive any severance or other benefits pursuant to the Executive
Termination and Severance Agreement and that, by signing this Separation
Agreement and General Release, you have released and discharged all rights under
the Executive Termination and Severance Agreement. In addition, you acknowledge
and agree that the Separation Benefits and Company-provided release set forth
above are in full satisfaction of all amounts, benefits and rights to which you
may be eligible except as expressly set forth herein, and that you have entered
into this Separation Agreement and General Release as a compromise and in full
and final settlement of all rights that you may have with respect to any Company
Entities & Officials.

In addition, you acknowledge that you have had access to confidential or
proprietary information of the Company and the Company Entities & Officials
during the course of your employment. Without limiting any of the foregoing, you
agree to keep in confidence



--------------------------------------------------------------------------------

and, except as authorized in writing by the Company or as otherwise required by
law, not to, directly or indirectly, disclose to any third party, or use for the
benefit of yourself or any third party, any confidential or proprietary
information of the Company and/or any Company Entities & Officials which you
acquired, developed or created by reason of your employment, except for
information that is or becomes public other than through your breach of this
paragraph. You further represent to the Company that you have retained no copies
of any such confidential or proprietary information and will make no attempt to
acquire such confidential or proprietary information in the future.

You agree that you will provide the Company with up to 400 hours of consulting
services on an ongoing basis for a period of 24 months from the Termination Date
at no additional cost beyond the payment of the Separation Benefits. Such
consulting services will be agreed upon by the parties from time to time in good
faith. When requested by the Company, you will provide such consulting services
in a timely and competent manner and in good faith. The Company shall not be
entitled to any offset, recoupment or reduction in the Separation Benefits in
the event the Company does not request you to provide all 400 hours of
consulting services contemplated by this paragraph. At the conclusion of the
24-month period following the Termination Date, you shall have no further
consulting obligation to the Company.

You will also promptly return to the Company all documents, materials and
property in your possession, custody or control that are the property of the
Company and/or any Company Entities & Officials (with the exception of the two
laptop computers described above).

You agree that beginning on the Termination Date and continuing for a period of
24 months from the Termination Date, you will not, directly or indirectly,
attempt to or assist any person or entity, whether individually or in concert
with anyone else, in acquiring an interest in or control of the Company or any
of its assets (including but not limited to by giving information or otherwise
discussing such matters with any person or entity).

You agree that you will cooperate with the Company (and/or the Company
Entities & Officials) and its (or their) legal counsel in connection with any
current or future investigation or litigation relating to any matter with which
you were involved or of which you have knowledge or which occurred during your
employment at the Company. Such assistance will include, but not be limited to,
depositions and testimony and shall continue until such matters are resolved.
The Company will reimburse you for reasonable and pre-approved out-of-pocket
expenses actually incurred by you to provide such assistance (excluding
attorneys’ fees and expenses).

If you breach this Separation Agreement and General Release, in addition to any
other available remedies, the Company will seek restitution and/or offset of any
payments or benefits provided to the extent permitted by law.

This Separation Agreement and General Release does not affect your entitlement
to the following previously accrued or vested benefits to which you may be
entitled:

 

  •  

Your group health insurance benefits will remain in effect until August 31,
2008. Upon the termination of your group health insurance benefits, you will be
provided separate information regarding your right thereafter to continue group
coverage as required by COBRA.



--------------------------------------------------------------------------------

  •  

Your group life insurance benefits will remain in effect until August 1, 2008.
Upon the termination of your group life insurance, you will be provided separate
information regarding any right to convert your group life insurance to an
individual policy.

 

  •  

You will be provided a separate statement of your benefits, if any, under any
Company savings and/or pension plan. Your rights to benefits under any Company
savings and/or pension plan will be determined by law and in accordance with the
terms of the specific plan.

All amounts payable (and all benefits provided) hereunder shall be subject to
the withholding of all applicable taxes and deductions required by any
applicable law and/or may, if required by any applicable law, be reported as
income to you on an IRS Form 1099 or any other applicable tax form.

You acknowledge and agree that the Company Entities & Officials shall be an
express third party beneficiary of this Separation Agreement and General Release
and shall be entitled to enforce all of the provisions of this Separation
Agreement and General Release to the same extent as if each such Company
Entity & Official were a signatory hereof.

Since your execution of this Separation Agreement and General Release releases
the Company and any Company Entities & Officials from all Released Claims that
you may have (except as expressly set forth herein), you should review this
carefully before signing it. You agree that you have had ample opportunity to
and have been advised to consult with anyone of your choosing, including an
attorney, prior to executing this Separation Agreement and General Release (and
that you have in fact consulted with Mintz Levin Cohen Ferris Glovsky & Popeo
LLP regarding this Separation Agreement and General Release). IN ANY EVENT, TO
RECEIVE THE SEPARATION BENEFITS AND OTHER BENEFITS DESCRIBED ABOVE TO WHICH YOU
ARE NOT OTHERWISE ENTITLED, YOU MUST SIGN AND RETURN THE SEPARATION AGREEMENT
AND GENERAL RELEASE. This Separation Agreement and General Release should be
returned to Vivien Hastings, Esq., General Counsel, WCI Communities, Inc., 24301
Walden Center Drive, Bonita Springs, Florida 34134.

If any portion of this Separation Agreement and General Release is found to be
unenforceable but such portion would be enforceable if some part thereof were
deleted or modified, then such portion will apply with such deletion or
modification as is necessary to make it enforceable to the fullest extent
permitted by law. If any such portion cannot be modified to be enforceable, such
portion will be deemed severed from this Separation Agreement and General
Release and will not affect the validity or enforceability of the remainder of
this Separation Agreement and General Release.

This Separation Agreement and General Release may be executed in counterparts,
each of which shall constitute an original and which together shall constitute a
single instrument; in addition, any facsimile or pdf copy of any party’s
executed counterpart of this Separation in Agreement and General Release (or its
signature page thereof) shall be deemed to be an executed original thereof.



--------------------------------------------------------------------------------

Upon the full execution of this Separation Agreement and General Release, this
Separation Agreement and General Release contains the entire understanding of
the parties relating to the subject matter hereof, and supersedes and replaces
all prior agreements between the parties (except as expressly set forth in this
Separation Agreement and General Release). You acknowledge that no
representations, oral or written, have been made other than those expressly set
forth herein, and that you have not relied on any other representations in
executing this Separation Agreement and General Release. This Separation
Agreement and General Release may be modified only in a document signed by the
parties and referring specifically hereto.

 

Sincerely yours,

 

WCI Communities, Inc.

 

/s/ Vivien Hastings    

Vivien Hastings General Counsel



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

I AGREE TO THE TERMS AND CONDITIONS SPECIFIED IN THIS SEPARATION AGREEMENT AND
GENERAL RELEASE, AND I INTEND TO RELEASE ALL RELEASED CLAIMS THAT I MAY HAVE
AGAINST THE COMPANY AND ANY COMPANY ENTITIES & OFFICIALS (EXCEPT AS EXPRESSLY
SET FORTH HEREIN). I UNDERSTAND THAT THIS SEPARATION AGREEMENT AND GENERAL
RELEASE CREATES A TOTAL AND UNLIMITED RELEASE OF ALL RELEASED CLAIMS, WHETHER
KNOWN OR UNKNOWN, EXISTING AS OF THIS DATE THAT I MAY HAVE AGAINST THE COMPANY
AND ANY COMPANY ENTITIES & OFFICIALS (EXCEPT AS EXPRESSLY SET FORTH HEREIN).

I HAVE HAD AMPLE TIME TO REVIEW THIS SEPARATION AGREEMENT AND GENERAL RELEASE
AND TO CONSIDER MY RELEASE OF ALL RELEASED CLAIMS AS SET FORTH HEREIN. I AM
SIGNING THIS SEPARATION AGREEMENT AND GENERAL RELEASE KNOWINGLY, VOLUNTARILY AND
WITH FULL UNDERSTANDING OF ITS TERMS AND EFFECTS. I ACKNOWLEDGE THAT I HAVE NOT
RELIED ON ANY REPRESENTATIONS OR STATEMENTS NOT SET FORTH HEREIN.

In witness hereof, I have executed this Separation Agreement and General Release
this      day of                 , 2008.

 

/s/ Jerry L. Starkey    

Jerry L. Starkey

STATE OF FLORIDA)

                                ss.:

COUNTY OF Lee)

On this 1st day of August, 2008 before me, a Notary Public of the State of
Florida, personally appeared JERRY L. STARKEY, to me known and known to me to be
the person described and who executed the foregoing separation agreement and
general release and did then and there acknowledge to me that he voluntarily
executed the same.

 

NOTARY PUBLIC STATE OF FLORIDA      Mary S. Cook  

/s/ Mary S. Cook    

Commission # DD744279   Notary Public Expires: MAR. 06, 2012   BONDED THRU
ATLANTIC BONDING CO, INC.  

 

YOU MUST RETURN THE ENTIRE SEPARATION AGREEMENT AND GENERAL

RELEASE (INCLUDING THIS ACKNOWLEDGMENT PAGE).